DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 21 June 2022 is acknowledged. Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 8, 11, 13 and 16 are objected to because of the following informalities: in claim 8, line 2 “an eye of a user” should read --an eye of the user--; in claim 11, line 3 “to the use” should read --to the user--; in claim 13, line 1 “the UV absorption property” should read --an ultraviolet (UV) absorption property--; in claim 13, line 2 “the UV absorption property” should read --a UV absorption property--; in claim 16, line 4 “a user” should read --the user--; and in claim 16, line 8 “first stimulus emitter the second stimulus” should read --first stimulus emitter and the second stimulus--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raut et al. (US 2019/0070386 A1; cited by applicant on IDS dated 01/12/2021).
Referring to claims 1 and 17: Raut teaches a system (see figures 2-3, #1) for altering brainwaves, the system comprising: a first stimulus emitter (see figures 2-3, #71/72) comprising a plurality of lights arranged in an array (see figures 2-3; paragraph [0047]), wherein the plurality of lights are configured to direct light towards a user (see figure 1); and a controller comprising a processor (see figures 2-3, #5) and a non-transitory computer-readable storage medium having instructions stored (see paragraphs [0034] and [0083]) which, when executed by the processor, cause the processor to: control the first stimulus emitter to emit a first stimulus at a first intensity and a first oscillation frequency (see figure 7; table 1; paragraphs [0063] and [0067]-[0069]; wherein it is clear that light stimulus is emitted at an intensity and frequency that corresponds to the frequency spectrum associated with NREM1 sleep), control the first stimulus emitter to adjust the first stimulus to a second oscillation frequency (see figure 7; table 1; paragraphs [0063] and [0067]-[0069]; wherein it is clear that light stimulus is emitted at a second frequency that corresponds to the frequency spectrum associated with NREM2 sleep to pull the user to the NREM2 sleep stage or continuously adjusts the frequency to match the sleep stage of the user), control a second stimulus emitter, comprising at least one sound emitter (see figures 2-3, #73/74) configured to direct sound towards a user (see paragraph [0047]), to emit a second stimulus at a second intensity and a third oscillation frequency (see figure 7; table 1; paragraphs [0063] and [0067]-[0069]; wherein it is clear that audio stimulus is emitted at an intensity and frequency that corresponds to the frequency spectrum associated with NREM1 sleep), and control the second stimulus emitter to adjust the second stimulus to a fourth oscillation frequency (see figure 7; table 1; paragraphs [0063] and [0067]-[0069]; wherein it is clear that audio stimulus is emitted at a fourth frequency that corresponds to the frequency spectrum associated with NREM2 sleep to pull the user to the NREM2 sleep stage or continuously adjusts the frequency to match the sleep stage of the user). 
Referring to claim 2: Raut further teaches the first oscillation frequency and the third oscillation frequency comprise at least one frequency corresponding to a brainwave state (see figure 7; table 1; paragraphs [0063] and [0067]-[0069]; wherein the first and third oscillation frequencies are the same frequency that corresponds to the brainwave frequency spectrum associated with NREM1 sleep), wherein the second oscillation frequency and the fourth oscillation frequency comprise at least one frequency corresponding to a different brainwave state (see figure 7; table 1; paragraphs [0063] and [0067]-[0069]; wherein the second and fourth oscillation frequencies are the same frequency that corresponds to the brainwave frequency spectrum associated with NREM2 sleep).
Referring to claim 3: Raut further teaches the brainwave state comprises one of: a gamma state having a range of frequencies greater than 40 Hz; a beta state having a range of frequencies between about 13 Hz and about 39 Hz; an alpha state having a range of frequencies between about 7 Hz and about 13 Hz; a theta state having a range of frequencies between about 4 Hz and about 7 Hz; or a delta state having a range of frequencies less than about 4 Hz (see table 1; paragraphs [0063] and [0067]-[0069]; wherein the brainwave frequency spectrum associated with NREM1 sleep comprises mostly alpha brain waves).
Referring to claim 4: Raut further teaches the first oscillation frequency and the third oscillation frequency comprise at least one frequency within a range of frequencies corresponding to one brainwave state (see figure 7; table 1; paragraphs [0063] and [0067]-[0069]; wherein the first and third oscillation frequencies are the same frequency that corresponds to the brainwave frequency spectrum associated with NREM1 sleep), wherein the second oscillation frequency and the fourth oscillation frequency comprise a different frequency within the range of frequencies corresponding to the one brainwave state (see paragraph [0068]; wherein the controller continuously adjusts the frequency to match the sleep stage of the user).
Referring to claim 5: Raut further teaches the range of frequencies corresponding to one brainwave state comprises: a gamma state having a range of frequencies greater than 40 Hz; a beta state having a range of frequencies between about 13 Hz and about 39 Hz; an alpha state having a range of frequencies between about 7 Hz and about 13 Hz; a theta state having a range of frequencies between about 4 Hz and about 7 Hz; or a delta state having a range of frequencies less than about 4 Hz (see table 1; paragraphs [0063] and [0067]-[0069]; wherein the brainwave frequency spectrum associated with NREM1 sleep comprises mostly alpha brain waves).
Referring to claim 6: Raut further teaches the array is divided into a plurality of zones comprising a first zone (see figures 1-3, #71) having a first plurality of lights and a second zone (see figures 1-3, #72) having a second plurality of lights (see paragraph [0047]).
Referring to claim 16: Raut further teaches the instructions, when executed by the processor, cause the processor to: receive, from at least one sensor (see figures 2-3, #41-43) configured to sense one or more biometric markers of a user, data associated with the one or more biometric markers of the user, determine a brain state of the user based on the data associated with the one or more biometric markers of the user (see paragraphs [0045] and [0055]-[0056]), determine a desired brain state of the user based on input from the user (see paragraph [0058]; wherein it is clear that the user selects a , and control the first stimulus emitter the second stimulus emitter to apply the first stimulus and the second stimulus to the user based on the determined brain state and the desired brain state.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Raut, as applied to claim 6 above, in view of Siever (US Patent No. 5,709,645; cited by applicant on IDS dated 01/12/2021).
Referring to claim 7: Raut is silent to the first stimulus emitted from the first zone is controlled independently oscillation frequency from the oscillation frequency first stimulus emitted from the second zone. Siever teaches an independent field photic stimulator (see figure 2A-B) comprising a plurality of lights (see figure 2A, #50a-d/60a-d) arranged in an array, wherein the array is divided into a plurality of zones (see figure 2A, #32/34/42/44) comprising a first zone (see figure 2A, #34) having a first plurality of lights (see figure 2A, #50c-d) and a second zone (see figure 2A, #32) having a second plurality of lights (see figure 2A, #5a-b), and wherein a stimulus emitted from the first zone is controlled independently from a stimulus emitted from the second zone (see column 3, line 58-column 4, line 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify control of the first and second zones of Raut to being independently controlled like taught by Siever in order to provide selectable, switchable combination of light stimulus.
Referring to claim 10: Siever further teaches the oscillation frequency of the first zone is different than the oscillation frequency of the second zone (see column 3, line 58-column 4, line 26). 
Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raut in view of Siever, as applied to claim 7 above, in view of Malchano et al. (US 2018/0133507 A1; cited by applicant on IDS dated 10/15/2021).
Referring to claims 8 and 9: Raut, as modified by Siever, is silent to the first zone is a foveal zone configured to emit the first stimulus to a foveal area of an eye of a user, wherein the second zone is a peripheral zone configured to emit the first stimulus to a peripheral area of the eye of the user. Malchano teaches a system for altering brainwaves (see abstract; paragraph [0004]; figure 4A, #400) comprising a plurality of lights (see figure 4A, #305) arranged in an array, wherein the plurality of lights are configured to direct light towards a user (see paragraphs [0054] and [0267]-[0268]); the array being divided into a plurality of zones comprising a first zone having a first plurality of lights and a second zone having a second plurality of lights (see Figure 4A); wherein the first zone is a foveal zone configured to emit the first stimulus to a foveal area of an eye of a user, wherein the second zone is a peripheral zone configured to emit the first stimulus to a peripheral area of the eye of the user  and only the peripheral area of the eye of the user (see figures 3C and 4A; paragraphs [0257]-[0260] and [0267]-[0268]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the zones of Raut, as modified by Siever, with zones configured to emit a foveal area and a peripheral area of the eye like taught by Malchano in order to deliver direct visual and peripheral visual field stimulation so as to yield predictable results in entraining a particular neural oscillation (see Malchano paragraphs [0017], [0243] and [0258]-[0260]).
Referring to claim 11: Raut, as modified by Siever, is silent to the first stimulus emitted from the first zone is configured to be visually perceptible to the user, wherein the first stimulus emitted from the second zone is configured to be visually imperceptible to the user. Malchano teaches a system for altering brainwaves (see abstract; paragraph [0004]; figure 4A, #400) comprising a plurality of lights (see figure 4A, #305) arranged in an array, wherein the plurality of lights are configured to direct light towards a user (see paragraphs [0054] and [0267]-[0268]); the array being divided into a plurality of zones comprising a first zone having a first plurality of lights and a second zone having a second plurality of lights (see Figure 4A); wherein the first zone is a foveal zone configured to emit the first stimulus to a foveal area of an eye of a user that is configured to be visually perceptible to the user, and wherein the second zone is a peripheral zone configured to emit the first stimulus to a peripheral area of the eye of the user and only the peripheral area of the eye of the user that is configured to be visually imperceptible to the user (see figures 3C and 4A; paragraphs [0257]-[0260] and [0267]-[0268]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the zones of Raut, as modified by Siever, with zones configured to emit a foveal area and a peripheral area of the eye like taught by Malchano in order to deliver direct visual and peripheral visual field stimulation so as to yield predictable results in entraining a particular neural oscillation (see Malchano paragraphs [0017], [0243] and [0258]-[0260]). Additionally, it would have been obvious to one of ordinary skill in the art to modify the peripheral visual field stimulation of Raut, as modified by Siever and Malchano, to be visually imperceptible to the user like taught by Malchano in order to provide less distraction the user during stimulation (see Malchano paragraph [0259]).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raut, as applied to claim 1 above, in view of Genereux et al. (US 2013/0184516 A1) (Genereux).
Referring to claim 12: Raut is silent to a diffuser configured to diffuse the light emitted from the first stimulus emitter. Genereux teaches a system for altering brainwaves (see abstract; figure 3B) comprising a plurality of lights (see figure 3B, #82/84) arranged in an array, wherein the plurality of lights are configured to direct light towards a user (see paragraphs [0037]-[0041]), the array being divided into a plurality of zones comprising a first zone (see figure 3B, #82) having a first plurality of lights and a second zone (see figures 3B, #84) having a second plurality of lights; and a diffuser (see figure 3B, #88/90) configured to diffuse the light emitted from the array of lights (see paragraphs [0038]-[0040]), wherein a UV absorption property in a first portion (see figure 3B, #92) of the diffuser is different from a UV absorption property in a second portion (see figure 3B, #94) of the diffuser (see paragraphs [0038]-[0040]; wherein the first portion is an opaque portion and the second portion is an optically transmissive portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Raut with a diffuser like taught by Genereux in order to create a more uniform light distribution so as to make the visual stimulation signal less harsh on the subject.
Referring to claim 13: Genereux further teaches a UV absorption property in a first portion (see figure 3B, #92) of the diffuser is different from a UV absorption property in a second portion (see figure 3B, #94) of the diffuser (see paragraphs [0038]-[0040]; wherein the first portion is an opaque portion and the second portion is an optically transmissive portion).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raut, as applied to claim 1 above, in view of Berka et al. (US 2014/0303428 A1) (Berka).
Referring to claim 14: Raut further teaches the device being curved and adapted to be placed at least partially around a user’s head (see figure 1 and 3; paragraph [0044]) but is silent to the first stimulus emitter (i.e., the light array) being curved and adapted to be placed at least partially around a user's head and in front of the user's eyes. Berka teaches a system for altering brainwaves (see abstract; figure 7) comprising a plurality of lights (see figure 7, #750A-B; paragraph [0095]), wherein the plurality of lights are configured to direct light towards a user; wherein the light array is curved and adapted to be placed partially around a user’s head and in front of the user’s eyes (see figures 11A-B; paragraph [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Raut to a sleep mask around the user’s head for positioning the light emitter in front of the user’s eyes like taught by Berka in order to block ambient light from reaching the subject’s eyes so as to improve effectiveness of the light stimulation (see Berka paragraphs [0043] and [0089]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raut in view of Berka, as applied to claim 14 above, in view of Malchano.
Referring to claim 15: Raut, as modified by Berka, teaches the array is curved and adapted to be placed at least partially around a user's head and in front of the user's eyes but is silent to a diffuser that diffuses light emitted by the array, wherein the diffuser is curved and adapted to be placed at least partially around a user's head and in front of the user's eyes. Malchano teaches a system for altering brainwaves (see abstract; paragraph [0004]; figure 4A, #400) comprising a plurality of lights (see figure 4A, #305) arranged in an array, wherein the plurality of lights are configured to direct light towards a user (see paragraphs [0054] and [0267]-[0268]); the array being divided into a plurality of zones comprising a first zone having a first plurality of lights and a second zone having a second plurality of lights (see Figure 4A); wherein the first zone is a foveal zone configured to emit the first stimulus to a foveal area of an eye of a user that is configured to be visually perceptible to the user, and wherein the second zone is a peripheral zone configured to emit the first stimulus to a peripheral area of the eye of the user and only the peripheral area of the eye of the user that is configured to be visually imperceptible to the user (see figures 3C and 4A; paragraphs [0257]-[0260] and [0267]-[0268]); and a diffuser element between the lights and the eyes or fovea of the subject (see paragraph [0269]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Raut, as modified by Berka, with a diffuser like taught by Malchano in order to create a more uniform light distribution so as to make the visual stimulation signal less harsh on the subject (see Malchano paragraph [0269]). Raut, as modified by Berka and Malchano, clearly teaches the diffuser is curved and adapted to be placed at least partially around a user's head and in front of the user's eyes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carter et al. (US Patent No. 5,036,858); Gorges (US Patent No. 4,315,502); Rubins (US Patent No. 5,306,228); Widjaja et al. (US Patent No. 5,518,497); Tyrrel (US Patent No. 5,896,457); and Jaillet (US Patent No. 6,299,632) each of which teaches changes brainwave frequencies of the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791